DETAILED ACTION
Election/Restrictions
Claims 5, 6, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/22.
Claims 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/22.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the more dimples within the transition region of claim 4 and the transition region being “asymmetric” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntimaddi (US Pub. No. 2014/0066229 A1).
Regarding claim 1, Kuntimaddi discloses a golf ball comprising a core, a cover (par. [0007]) and a coating layer disposed entirely about an outer surface of the cover (par. [0047]); wherein the coating layer has a first color region having a first color appearance (Fig. 8, item 36 and par. [0058]); a second color region having a second color appearance that is different than the first color appearance (Fig. 8, item 34 and par. [0058]); and a transition color region that is transitionally disposed between each of the first color region and the second color region and has a transitional color appearance comprised of the first color appearance and the second color appearance (Fig. 8, item 35 and pars. [0058], [0051], and [0048]; noting it is obvious that coatings 34 and 35 may be “translucent”).  In addition and in the alternative, regarding this independent claim and all further dependent claims below, the Examiner construes the various colored regions of the golf ball as pure aesthetics under In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)(noting the appearance of the golf ball does not provide any “mechanical function whatsoever” to the ball itself).  As such, and under an alternative rejection under 103, it would have been obvious to one of ordinary skill in the art at the time of filing that the actual colored regions of the golf ball would be purely ornamentation as it would have no mechanical function whatsoever for the golf ball itself.    
Regarding claim 2, Kuntimaddi discloses the transitional color region is disposed circumferentially about the outer surface of the cover (Fig. 8, item 35).
Regarding claim 3, Kuntimaddi discloses that the first color appearance is at least partially overlaid with the second color appearance within the transition color region (par. [0058] and Fig. 8, item 35); and wherein the second color appearance is at least partially overlaid with the first color appearance within the transition color region (noting the Examiner sees this limitation as merely a product-by-process limitation; that is, the transition region represents the combination of the two colors regardless of process of which color is laid down first, see also par. [0051]).
Regarding claim 4, Kuntimaddi discloses that the cover comprises a plurality of dimples (par. [0061]; noting any dimple pattern can be used). It is noted that Kuntimaddi does not specifically disclose that the coating layer is applied onto the outer surface of the cover such that more dimples of the plurality are located within the transition color region of the coating layer than are located within each of the first color region and the second color region of the coating layer.  However, the Examiner notes that it would be obvious from the Kuntimaddi disclosure to have dimples in the first color region, the second color region, and the transition region (Fig. 8, items 34, 35, and 36 and par. [0061]).  In addition, regarding having more dimples located within the transition region than in the first and second regions, it has been held that the rearrangement of parts is not patentable unless it modifies the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)(see applicant’s page 3, giving no criticality to the exact ratio).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact ratio of dimples within the transition region as compared to dimples within the first and second color regions would not modify the operation of the device: that is, the ball would still be multi-colored regardless of the exact number of dimples within each region.  
Regarding claim 12, Kuntimaddi discloses that a first pole of the golf ball is included in the first color region (Fig. 8, item 36; noting this would generally contain a pole); an opposing pole of the golf ball is included in the second color region (Fig. 8, item 34; noting this would generally contain a pole); and an equator of the golf ball is disposed between the first pole and the second pole and is at least partially located in the transition color region (Fig. 8, item 35; noting this would generally contain an equator).
Regarding claim 15, Kuntimaddi discloses that the cover has a third color appearance that is opaque, translucent, clear-colored, or combinations thereof (par. [0003]; noting opaque white is obvious).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntimaddi (US Pub. No. 2014/0066229 A1) in view of Patterson (i.e. Jeff Patterson, Stripe It!, 6/1/2014, Golf Digest, 1 page screen cap).  
Regarding claim 7, it is noted that Kuntimaddi does not specifically disclose that the coating layer is applied onto the cover such that at least one dimple is partially located in the transition color region of the coating layer and partially located in one of the first color region or the second color region.  However, Kuntimaddi discloses a transition region that is in the shape of a painted band around the golf ball (Fig. 8, item 35).  In addition, Patterson discloses a golf ball with a transition region in the form of a painted band around the golf ball, wherein at least one dimple is partially located in the transition color region of the coating layer and partially located in one of the first color region or the second color region (sole picture; specifically the top dimples proximate the red band).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kuntimaddi to make at least one dimple partially located in the transition color region of the coating layer and partially located in one of the first color region or the second color region as taught by Patterson because doing so would be a simple substitution of one element (using a band as a transition region around the circumference of a golf ball, the ball having dimples that lay within both the band and the first and second color regions) for another (a ball having a transition region and first and second color regions along with dimples on the surface) to obtain predictable results (the continued ability to use a painted band as a transition region around the circumference of a golf ball, the ball having dimples that lay within both the painted band and the first and second color regions).
Regarding claim 8, Kuntimaddi discloses that the cover comprises a plurality of dimples (par. [0061]).  It is noted that Kuntimaddi does not specifically disclose that the coating layer is applied onto the cover such that greater than one row of dimples and up to seven rows of dimples are located within the transition color region of the coating layer. However, Kuntimaddi discloses a transition region that is in the shape of a painted band around the golf ball (Fig. 8, item 35).  In addition, Patterson discloses a golf ball with a transition region in the form of a painted band around the golf ball, wherein painted transition band has greater than one row and less than seven rows of dimples (sole picture).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kuntimaddi to make the transition region have greater than one row and less than seven rows of dimples as taught by Patterson because doing so would be a simple substitution of one element (using a band as a transition region around the circumference of a golf ball, the band having greater than one row and less than seven rows of dimples) for another (a ball having a transition region and first and second color regions along with dimples on the surface) to obtain predictable results (the continued ability to use a painted band as a transition region around the circumference of a golf ball, the transition region having greater than one row and less than seven rows of dimples).
Regarding claim 9, Kuntimaddi discloses that the cover comprises a plurality of dimples (par. [0061]).  It is noted that Kuntimaddi does not specifically disclose the coating layer is applied onto the cover such that at least four rows of dimples are located within each of the first color region and the second color region of the coating layer.  However, Kuntimaddi discloses a transition region that is in the shape of a painted band around the golf ball (Fig. 8, item 35) with first and second color regions on the sides (Fig. 8, items 34 and 36).  In addition, Patterson discloses a golf ball with a transition region in the form of a painted band around the golf ball with first and second color regions on the sides having at least four rows of dimples therein (sole picture; noting it is obvious that the bottom portion, which is cropped, would be similar to top portion of the ball which clearly shows more than four rows).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kuntimaddi to make the first and second color regions have at least four rows of dimples as taught by Patterson because doing so would be a simple substitution of one element (using a band as a transition region around the circumference of a golf ball with first and second color regions on either side have four rows of dimples) for another (a ball having a transition region with first and second color regions along with dimples on the surface) to obtain predictable results (the continued ability to use a painted band as a transition region around the circumference of a golf ball, the side first and second regions each having at least four rows of dimples).
Regarding claims 10, it is noted that Kuntimaddi does not specifically disclose that the cover has at least one transition dimple that is located within the transition color region and has a transition dimple surface that is coated with the first color appearance and the second color appearance such that the first color appearance and the second color appearance are juxtaposed on the transition dimple surface.  However, Kuntimaddi discloses a transition region that is in the shape of a painted band around the golf ball (Fig. 8, item 35) and makes obvious dimples within that band (par. [0061]).  In addition, Patterson discloses a golf ball with a transition region in the form of a painted band around the golf ball, at least one transition dimple that is located within the transition color region and has a transition dimple surface that is coated with the first color appearance and the second color appearance such that the first color appearance and the second color appearance are juxtaposed on the transition dimple surface (sole figure: see the upper dimples being half white and half red).   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kuntimaddi to use a transition dimple having a portion that is part a first color appearance and part a second color appearance as taught by Patterson because doing so would be a simple substitution of one element (using a band as a transition region around the circumference of a golf ball, the band having transition dimples that are two different colors) for another (a ball having a transition region and first and second color regions along with dimples on the surface) to obtain predictable results (the continued ability to use a band as a transition region around the circumference of a golf ball, the band having transition dimples that are two different colors).
Regarding claim 11, it is noted that the combined Kuntimaddi and Patterson do not specifically disclose that the transition dimple has a first side and a second side; wherein a first pole of the first color region is closer to the first side than the second side; and wherein a second pole of the second color region is closer to the second side than the first side; and wherein the first color appearance is located on the second side and the second color appearance is located on the first side.  However, regarding what would amount to essentially reversing or flipping the dimple orientation with regards to the side color regions, it has been held that the mere reversal of parts is an obvious expedient.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that reversing the orientation of the dimple colors as compared to the first and second regions would be an obvious expedient.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntimaddi (US Pub. No. 2014/0066229 A1) in view of Morgan et al. (herein “Morgan”; US Pub. No. 2014/0018193 A1).  
Regarding claim 14, Kuntimaddi discloses that the transition color region is transitionally disposed about an equator of the golf ball symmetrically (Fig. 8, item 35); and wherein the cover has a third color appearance that is opaque, translucent, clear colored, or combinations thereof (par. [0003]; noting opaque white is obvious); such that the transitional color appearance is comprised of the first color appearance or the second color appearance and at least a portion of the third color appearance (par. [0050]). It is noted that Kuntimaddi does not specifically disclose that the transition region is asymmetric.  However, regarding using an asymmetric transition region over a symmetric, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the transition region, regardless of shape, would accomplish the same purpose: that is, the transition region would provide a combination of the two colors regardless of the exact shape. Finally, it is noted that Kuntimaddi does not specifically disclose that the first color appearance or the second color appearance is clear-colorless.  However, Morgan discloses the use of clear coat paints (par. [0003]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kuntimaddi to use a clear coat on the first or second region as taught and suggested by Morgan because doing so would be a simple substitution of one element (a clear coat paint on a first or second region) for another (a translucent coat paint on a first or second region) to obtain predictable results (the continued ability to use a paint on the first or second region, the paint being a clear coat paint).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/12/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711